Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Christophe Lair on 10 December 2021.

The application has been amended as follows: in the claims, please amend claim 1 as follows.
(Currently Amended) A material comprising a transparent substrate, on at least one surface of which is deposited a stack of layers comprising three silver-based functional metal layers, F1, F2 and F3, with physical thicknesses EF1, EF2 and EF3 respectively, and four dielectric assemblies of layers, E1, E2, E3 and E4, with optical thicknesses EO1, EO2, EO3 and EO4 respectively, each of the silver-based functional metal layers, F1, F2 and F3, being positioned respectively between the two dielectric assemblies of layers, E1 and E2, E2 and E3, and E3 and E4, wherein:
the dielectric assembly of layers E1 includes all dielectric layers arranged between the transparent substrate and the functional metal layer F1, the dielectric assembly of layers E2 includes all dielectric layers arranged between the functional metal layer F1 and the functional metal layer F2, the dielectric assembly of layers E3 includes all dielectric layers arranged between the functional metal layer F2 and the functional metal layer F3, and the dielectric assembly of layers E4 includes at least two dielectric layers that are closest to the functional metal layer F3,
a ratio of the physical thickness EF1 of the functional metal layer F1 to the physical thickness EF2 of the functional metal layer F2 is between 0.95 and 1.05;	
 the physical thickness EF3 of the functional metal layer F3 is greater than the physical thicknessthe physical thickness EF3 of the functional metal layer F3 is greater than the physical thickness EF2 of the functional metal layer F2;	
 the optical thickness EO2 of the dielectric assembly of layers E2 is between 60 and 80 nm;	
 the optical thicknesses EO1, EO2, EO3 and EO4 are such that EO2 < EO4 < EO1 < EO3.	

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  As amended, claim 1 clearly defines any dielectric stack of layers to include all applicable dielectric layers in a particular region (e.g. E2 to include all dielectric layers arranged between the first and second functional metal layers).  Such 
Mahieu in general treats its two internal dielectric coatings as comparable, with no teaching or disclosure that the distal (relative to the substrate) internal dielectric coating should have a thickness greater than that of the proximal internal dielectric coating.  Furthermore, in the sole example where the proximal and distal internal dielectric coatings have different thicknesses, sum of thickness of the layers in the proximal internal dielectric coating exceeds that of the layers in the distal internal dielectric coating, thereby being materially different from the limitation that EO2 < EO3.  Hevesi expressly discloses its second dielectric stack to be thicker than its first dielectric stack; furthermore its second dielectric stack has minimal thickness of 105 nm.  Claim 1 differs from Hevesi with respect to either of the differences mentioned.  Both Theios and Boyce have the same type of issue, namely although the respective multilayered dielectric coatings in Theios and Boyce could be adjusted to read on the claimed thicknesses, such an adjustment requires an inordinately large number of unmotivated modifications (each of which based only on overlapping of a range) such that the adjustment as a whole would not be fair and would involve impermissible hindsight.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are generally directed to low-emissivity coatings, especially one having at least three silver-based functional layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z. Jim Yang/Primary Examiner, Art Unit 1781